t c memo united_states tax_court transport labor contract leasing inc subsidiaries petitioner commissioner of internal revenue respondent v docket no filed date michael i saltzman kathleen pakenham and todd c simmens for petitioner jack forsberg gary r shuler jr and eric johnson for respondent supplemental memorandum opinion chiechi judge this case is before us on petitioner’s this supplemental memorandum opinion supplements our prior opinion in transp labor contract leasing inc subs v commissioner 123_tc_154 motion for reconsideration of the court’s opinion in this case petitioner’s motion for reconsideration set forth in 123_tc_154 transport labor i and petitioner’s motion to vacate or revise the court’s decision in this case petitioner’s motion to vacate the court held in transport labor i that the limita- tion imposed by sec_274 sec_274 limitation applied to the amounts per_diem_amounts that petitioner’s wholly owned subsidiary transport leasing contract inc tlc paid during each of the taxable years at issue to certain truck drivers in order to cover the amounts that they spent for food and beverages background we incorporate herein by reference the findings_of_fact set forth in transport labor i we repeat here the facts helpful in understanding the discussion that follows tlc was a driver-leasing company that leased one or more truck drivers to small and mid-sized independent trucking compa- nies which used such truck drivers to transport goods and mer- 1all section references are to the internal_revenue_code in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure 2we shall refer to such expenses as food and beverage ex- penses see transp labor contract leasing inc subs v commissioner 123_tc_154 n chandise prior to the times such trucking companies entered into driver-leasing arrangements with tlc described below they had generally made payments only to their respective over-the- road4 truck drivers who worked for them that were intended to cover the amounts that such truck drivers spent for food and beverage expenses while traveling away from home during the years at issue the number of trucking company clients to which tlc leased driver-employees ranged from to with most such companies located in minnesota montana and pennsylvania as of the time of trial in this case tlc leased a total of big_number driver-employees to a total of trucking company clients in soliciting business tlc’s sales representatives ex- plained to prospective trucking company clients the advantages that they would realize from leasing driver-employees from tlc a principal advantage of leasing driver-employees from tlc related to tlc’s ability to obtain cost-effective workers’ compensation insurance especially in states where trucking 3we shall refer to each trucking company that leased one or more truck drivers from tlc as a trucking company client and to each truck driver whom tlc leased to a trucking company client as a driver-employee 4the term over-the-road means that the length of travel required a truck driver to stay away_from_home_overnight 5during the years at issue the number of truck drivers that each trucking company client leased from tlc ranged from to company clients were paying substantial amounts to obtain such insurance generally the premium rates for workers’ compensa- tion insurance on truck drivers were significantly higher than premium rates for most other occupations as a result workers’ compensation insurance was a major expense for trucking compa- nies in soliciting a trucking company’s business tlc’s sales representatives explained that tlc was able to obtain workers’ compensation insurance in the private market at comparatively low premium rates because of the large number of driver-employees on whom it obtained such insurance when tlc was successful in attracting a trucking company as a client tlc and that trucking company entered into a contract entitled tlc exclusive lease agreement exclusive lease agree- ment which set forth the agreement between them with respect to the leasing by such trucking company of driver-employees from tlc when each trucking company entered into an exclusive lease agreement with tlc such trucking company terminated the employ- ment arrangement that it previously had with all of its truck drivers 6each exclusive lease agreement was a standard tlc form contract there were no agreements between tlc and any trucking company client regarding tlc’s leasing driver-employees to such trucking company client other than the agreement set forth in the exclusive lease agreement the material provisions of each exclusive lease agreement remained unchanged throughout the taxable years at issue except for the factor discussed below used to compute the lease fee that each trucking company client owed tlc tlc retained the sole and absolute authority to hire each driver-employee and to terminate each driver-employee’s employ- ment with tlc each truck driver whom tlc hired as a driver- employee played an integral role in tlc’s business of leasing driver-employees to its trucking company clients before tlc hired a truck driver as a driver-employee such truck driver had to pass tlc’s screening and approval process that it used to determine whether to hire such truck driver we shall refer to the screening and approval process that tlc used to determine whether to hire a truck driver as tlc’s screening and approval process tlc’s screening and approval process was designed to determine a truck driver’s fitness to serve as a driver-employee of tlc as required by each exclusive lease agreement tlc used its best efforts eg by advertising to and did recruit driver- employees tlc hired approximately percent of its driver- employees through its own recruitment efforts each trucking company client also located and referred prospective driver-employees to tlc if a trucking company client located a truck driver whom it wanted tlc to hire the trucking company client interviewed such truck driver had him or her complete an application provided by tlc and forwarded that completed application to tlc tlc subjected any such truck driver to tlc’s screening and approval process tlc rejected to percent of the truck drivers whom its trucking company clients referred to it tlc hired approximately percent of its driver-employees through referrals of trucking company clients tlc had the right to and did direct and control the work and conduct of each driver-employee tlc exercised that right through inter alia the driver-employee contract and the driver- employee handbook discussed below tlc required each driver- employee whom it hired to sign a document entitled driver employee contract driver contract each driver contract provided instructions for each driver-employee that required each driver-employee inter alia to attend at least two safety meetings per year not to be under the influence of alcohol while performing services for tlc not to consume illegal drugs to complete any paperwork required by tlc or its affiliates and not to allow any personal legal or financial problems including attitude to interfere with the performance of services for tlc if a driver-employee failed to comply with those instructions tlc could terminate such driver-employee’s employment when tlc hired each driver-employee tlc gave such driver- employee a truck driver handbook tlc driver handbook the tlc driver handbook which was incorporated into and made part of the driver contract contained tlc’s detailed instructions that it required each driver-employee to follow with respect to inter alia fueling the trucks starting the trucks’ engines hooking up the trucks to trailers parking the trucks driving the trucks to achieve maximum fuel savings braking the trucks operating trucks in cold weather departure times of the trucks and loading the cargo on and unloading it off the trucks thus tlc had the right to and did direct and control each driver-em- ployee as to the operation and the loading and unloading of the truck of the trucking company client that leased such driver- employee from tlc and as to the details and means by which that operation and that loading and unloading were to be accomplished both before and after entering into an exclusive lease agreement with tlc each trucking company client owned or leased the trucks semitrailers terminals and other equipment and facilities used in its trucking business obtained the customers whose goods and merchandise it transported by truck performed dispatching functions with respect to each driver- employee by giving such driver-employee his or her route assign- ments directing each driver-employee as to the loads assigned to him or her and as to the times by which such driver-employee had to deliver those loads and relaying any instructions of its customers relating to such loads was responsible for the payment of tolls fuel repairs and scale fees incurred during 7the tlc driver handbook consisted of approximately pages covering the various matters with respect to which tlc gave detailed instructions to each driver-employee the transport of such goods and merchandise and had the authority to determine whether to permit a driver-employee whom tlc leased to it to take any vacation days tlc did not own any interest in had no rights in the profits of and had no respon- sibility for the losses of the business of any trucking company client tlc sponsored certain employee_benefits for its driver- employees including a sec_401 plan a sec_125 flexible_benefit_plan group or individual health insur- ance a dollar_figure group term life_insurance_policy and the option of purchasing additional group term life_insurance tlc paid the premiums and any administrative costs associated with the dollar_figure group term life_insurance_policy tlc bore the administrative costs but no other costs associated with the various other employee_benefits that it sponsored for its driver- employees each driver-employee paid such other costs through payroll deductions pursuant to each exclusive lease agreement each trucking company client had the right to decline using a particular driver-employee whom tlc wanted to lease to it while tlc was 8certain trucking company clients paid at least part of the premiums associated with the health insurance plan that tlc sponsored for the driver-employees whom tlc leased to them in such instances tlc paid the trucking company client’s share of such health insurance premiums and charged such premiums to the trucking company client leasing a driver-employee to a trucking company client tlc had the right to lease that driver-employee to another trucking company client and thereby assign additional projects to such driver-employee if a trucking company client no longer wanted or needed the services of a particular driver-employee tlc did not continue leasing such driver-employee to that trucking company client in that event tlc attempted to lease such driver-employee to another trucking company client tlc frequently was successful in reassigning a driver-employee from one trucking company client that no longer wished to use such driver-employee to another trucking company client tlc also reassigned to another trucking company client any driver-employee who no longer wished to work with a particular trucking company client to which tlc had assigned such driver-employee if a driver-employee refused such reassignment tlc treated him or her as having voluntarily terminated his or her employment with tlc and contested any unemployment claims that such driver-employee filed each of tlc’s driver-employees who was engaged in over-the- road trucking paid for food and beverage expenses while traveling away from home tlc generally made payments of per_diem_amounts to each such driver-employee that tlc intended to cover such food 9because of the large number of driver-employees and the low rate of successful claims tlc usually paid the minimum rate imposed by the applicable state unemployment tax act suta and beverage expenses tlc did not pay any per_diem_amounts to a driver-employee whom it leased to a trucking company client who was not engaged in over-the-road trucking for that client at the end of each payroll_period each trucking company client mailed or sent by facsimile to tlc a batch control form batch report with respect to such period for each payroll_period the batch report that each trucking company client submitted to tlc showed for each driver-employee whom tlc leased to such trucking company client inter alia a lump sum amount batch report lump sum amount from which tlc was to determine the gross wage sec_11 and any per_diem_amounts to which each driver-employee was entitled but which was not broken down into such component parts the total amount of expenses for 10pursuant to the exclusive lease agreement each trucking company client had the right to select the payroll_period for all driver-employees whom tlc leased to such trucking company client 11we shall refer to the gross amount of wages to which a driver-employee was entitled prior to any reduction for such driver-employee’s share of federal and state employment_taxes federal and state income taxes withheld and payroll deductions for employee_benefits eg health insurance a sec_401 plan or a sec_125 flexible_benefit_plan as gross wages 12pursuant to each exclusive lease agreement each trucking company client and not tlc selected the method used in calcu- lating the batch report lump sum amount for each driver-employee whom tlc leased to such trucking company client virtually all of tlc’s trucking company clients selected a cents-per-mile or a percentage-of-load-gross-revenue basis as the applicable method neither the batch report nor any other document that a trucking company client submitted to tlc showed the breakdown of the batch report lump sum amount between gross wages and any per_diem continued gas tolls repairs and other road expenses for which such trucking company client a made cash advances advances and or b was obligated to make reimbursements to such driver- employee reimbursable expenses any miscellaneous credits or deductions eg for the costs of health insurance that such trucking company client agreed to pay any vacation days that such trucking company client permitted such driver-employee to take and the number of days such driver-employee was away from home tlc determined what portion of the batch report lump sum amount constituted gross wages and what portion if any consti- tuted per_diem_amounts to which each driver-employee was enti- tleddollar_figure in order to make that determination tlc applied to each batch report lump sum amount with respect to each driver-employee a percentage per_diem percentage in most cases the per_diem percentage wa sec_34 percent in some cases the per_diem percentage continued amounts 13except for such advances no trucking company client made any payments to a driver-employee 14if the batch report indicated that the trucking company client permitted a driver-employee whom tlc leased to it to take any vacation days tlc paid no per_diem_amounts to such driver- employee for any such days 15the exclusive lease agreement was silent as to any per_diem_amounts that tlc was to pay to a driver-employee to cover such driver-employee’s food and beverage expenses while traveling away from home and the limitation imposed by sec_274 ranged from zero to percent upon receipt of a batch report tlc inputted the information contained in that batch report into its computer system and based on that information and other information in its computer system eg the per_diem percentage applicable employment_tax rates federal and state_income_tax withholding computed with respect to each driver-employee gross wages any per_diem_amounts federal and state income taxes withheld the driver- employee share of employment_taxes payroll deductions for employee_benefits and net wagesdollar_figure per_diem_amounts are not wages for purposes of computing employment_taxes federal and state_income_tax withholding and workers’ compensation insurance premiums tlc determined each driver-employee’s gross wages by reducing the batch report lump sum amount for such driver-em- ployee by any per_diem_amounts that tlc determined for such driver-employee with respect to each driver-employee for each payroll_period tlc was obligated to and did pay such driver-employee 16we shall refer to any_tax liabilities imposed on either the employer or the employee with respect to a driver-employee’s gross wages under the federal_insurance_contribution_act fica the federal_unemployment_tax_act or suta as employment_taxes 17we shall refer to the net amount of wages to which a driver-employee was entitled after any reduction for such driver-employee’s share of federal and state employment_taxes federal and state income taxes withheld and payroll deductions for employee_benefits eg health insurance a sec_401 plan or a sec_125 flexible_benefit_plan as net wages his or her net wages and any per_diem_amounts regardless of whether the trucking company client to which tlc leased such driver-employee paid tlc the lease fee discussed below tlc generally paid such net wages and any per_diem_amounts to each driver-employee on the day after tlc received a batch report we shall refer to tlc’s obligation with respect to each driver- employee for each payroll_period to pay to each such driver- employee such aggregate amount of net wages and any per_diem_amounts as well as its obligation to pay the employer’s share of employment_taxes withhold and pay the driver-employee’s share of employment_taxes withhold and pay federal and state income taxes make daily electronic funds transfers of the appropriate amounts of such taxes to the internal_revenue_service irs and appropriate state agencies and pay workers’ compensation insur- ance premiums as tlc’s payroll obligation pursuant to each exclusive lease agreement each payroll_period each trucking company client paid tlc a lease fee lease fee that was not broken down into component partsdollar_figure each 18the aggregate amount of each driver-employee’s net wages and any per_diem_amounts that such driver-employee was entitled to receive was increased by the amount of any reimbursable expenses for which a trucking company client was obligated to reimburse such driver-employee and decreased by the amount of any advances that a trucking company client paid to such driver- employee 19pursuant to each exclusive lease agreement the aggregate amount of the batch report lump sum amount with respect to each continued exclusive lease agreement set forth a factor factor to which tlc and each trucking company client agreed and which such client was to multiply by the batch report lump sum amount in order to calculate the lease fee that such client owed to tlc for each driver-employee whom tlc leased to such client the factor to which tlc and each trucking company client agreed was intended to produce a lease fee sufficient to cover the batch report lump sum amount with respect to each driver- employee whom tlc leased to such trucking company client the employer’s share of employment_taxes on the gross wages to which each such driver-employee was entitled workers’ compensation insurance premiums attributable to the gross wages earned by each such driver-employee other expenses that tlc incurred as costs of earning such lease fee eg expenses for sales repre- sentatives and managers legal and accounting services and other continued driver-employee was multiplied by the applicable factor dis- cussed below to calculate the lease fee that each trucking company client owed tlc 20pursuant to the exclusive lease agreement tlc had the right to modify the factor in the event federal and state employ- ment tax_rates and or workers’ compensation insurance rates changed from time to time tlc modified the factor that it charged each trucking company client in order to reflect changes in tlc’s workers’ compensation insurance premiums tlc and each trucking company client also had the right to modify the factor if inter alia the information that tlc collected from a truck- ing company client in order to substantiate the per_diem_amounts that tlc paid to the driver-employees whom it leased to such client changed eg if a trucking company client reduced its over-the-road trucking business overhead and tlc’s profit profit the factor was a flat rate that ranged from dollar_figure to the factor was not broken down into component parts conse- quently no trucking company client knew how much of the factor to which tlc and such trucking company client agreed was intended to cover each of the various expenses associated with tlc’s driver-leasing business eg gross wages any per_diem_amounts the employer’s share of employment_taxes workers’ compensation insurance and compensation of persons who performed services for tlc other than tlc’s driver-employees the batch report that each trucking company client submitted to tlc each payroll_period included each trucking company cli- ent’s computation of the lease fee to which tlc was entitled under the terms of the exclusive lease agreement in order to calculate the amount of such lease fee payable to tlc for each payroll_period each trucking company client increased the amount of the lease fee to which tlc was entitled by a the total amount of the reimbursable expenses due to each driver-employee whom tlc leased to such trucking company client and b any miscellaneous additions or carryover credits and reduced that sum by a the total amount of advances that such trucking company client paid to each driver-employee whom tlc leased to it and b any miscellaneous subtractions or debit balances we shall refer to the amount of the lease fee payable each payroll_period to tlc by each trucking company client after such additions and subtractions as the payroll_period net_lease fee due each trucking company client generally paid tlc the payroll_period net_lease fee due as reflected in the batch report on the day on which tlc issued a check to each driver-employee for such driver-employee’s net wages and any per_diem_amounts each trucking company client paid such payroll_period net_lease fee due by wire transfer or direct deposit into an account of tlc tlc did not maintain separate_accounts for the funds received from its respective trucking company clients as discussed above for each payroll_period tlc was obligated to and did pay such driver-employee his or her net wages and any per_diem_amounts regardless of whether the trucking company client to which tlc leased such driver-employee paid tlc the net_lease fee due for the calendar years and tlc sent a form letter per_diem letter to each trucking company client which set forth the total of all per_diem_amounts that tlc paid to the driver-employees whom it leased to such trucking company client during the preceding calendar_year the per_diem letter for calendar_year sent to each trucking company client early in calender year stated in pertinent part our billings to you include amounts paid on your behalf to our drivers for road expenses often re- ferred to as per_diem the amounts billed are of course reduced by the amounts you paid directly to the drivers in the form of advances frequently an amount approximating an allowable per_diem as required by tax law and part of our service we have tabulated the per diems to be used in your tax_return preparation as payer of these amounts you must afford them special treatment under the reduction provision of sec_274 you should take this into account when preparing your tax returns for your business and may want to forward a copy of this letter to your tax advisor the amount of per_diem you paid to drivers or which we partially paid on your behalf during was total of per_diem_amounts petitioner filed consolidated form_1120 u s_corporation income_tax return form_1120 as the parent_corporation of a group of affiliated corporations for each of petitioner’s taxable years and schedule k other information included as part of each of those forms showed business activity as leasing and product or service as employees form_851 affiliations schedule included as part of those forms showed tlc’s business activity as leasing on date respondent sent a notice_of_deficiency 21the per_diem letters for the calendar years and were identical to the per_diem letter for calendar_year except that the reference to reduction was changed to percent reduction in order to reflect changes made to sec_274 by the omnibus_budget_reconciliation_act_of_1993 obra_1993 publaw_103_66 sec a 107_stat_469 in this connection prior to its amendment by obra_1993 sec_274 limited a deduction for food or beverages to percent of the amount otherwise allowable 80-percent limitation for taxable years that began after date sec_274 limits a deduction for food or beverages to percent of the amount otherwise allowable 50-percent limitation notice to petitioner in that notice respondent determined inter alia that the sec_274 limitation applied to the per_diem_amounts that tlc paid to its driver-employees respondent sent a notice to each of the following trucking company clients of tlc in which respondent determined that each such trucking company client had a deficiency in federal_income_tax tax for one or more taxable_year sec_22 arising out of such trucking company client’s failure to take into account the sec_274 limitation23 and with respect to which each such trucking company client commenced proceedings in the court as follows trucking company client john and kimberly kohler nbs trucking joseph and barbara hix joe hix trucking blachowske truck line inc jones brothers trucking inc lake state transport inc schak trucking inc donald fiereck and beverly beumer-fiereck parkway auto transport case at docket no respondent conceded the above-referenced cases the court 22the record did not disclose the taxable_year s to which the respective notices issued to certain of tlc’s trucking company clients pertained 23in the instant case the 80-percent limitation applies to taxable years ended date and date and the percent limitation applies to taxable years ended on or after date entered stipulated decisions in such cases which reflected such concessions petitioner’s motion for reconsideration discussion in support of petitioner’s position that the court should grant petitioner’s motion for reconsideration petitioner ad- vances the following arguments the court erred in conclud- ing that respondent impeached the testimony of gary ankerfelt mr ankerfelt a the court did not consider the precedential effect of 118_tc_428 beech trucking co and b the factors used in determining whether a person is an employer or an employee24 that the court applied in transport labor i were inconsistent with the common-law employment factors applied by the court in beech trucking co and a in finding certain facts the court gave improper weight to certain evidence and b in determining whether tlc was the employer25 of certain truck drivers whom it leased to certain trucking companies the court gave improper weight to certain facts that the court found in transport labor i respondent opposes petitioner’s motion for reconsideration 24for convenience we shall refer to the factors used in determining whether a person is an employer or an employee as the common-law employment factors 25we accord the term employer the same meaning as the term common-law employer for convenience we shall use only the term employer the granting of a motion for reconsideration rests within the discretion of the court 928_f2d_751 6th cir affg in part and remanding in part tcmemo_1988_286 385_f2d_398 7th cir affg tcmemo_1965_328 see con- cordia coll corp v w r grace co 999_f2d_326 8th cir a motion for reconsideration will be denied unless unusual circumstances or substantial error is shown estate of quirk v commissioner supra 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir 87_tc_164 with respect to petitioner’s argument that the court incor- rectly concluded that respondent impeached the testimony of mr ankerfelt petitioner asserts the opinion incorrectly concluded that gary ankerfelt’s credibility was impeached because the affidavit he submitted in a workers’ compensation case involving hix trucking a tlc customer was contrary to his testimony at trial a witness may be impeached only by a prior inconsistent statement here however mr ankerfelt made no prior inconsistent statement his testimony was consistent with his prior statement in any event mr ankerfelt’s testimony was credible his testimony on every point was corroborated by other witnesses on the record before us we reject petitioner’s argument at the trial in this case mr ankerfelt testified with respect to tlc’s role in hiring firing and assigning projects to its driver-employees tlc exercised only an advisory role in hiring each driver-employee without exception the trucking company client made the decision to terminate any driver-employee whom tlc leased to it and while tlc was leasing a driver-employee to a trucking company client tlc had no right to lease that driver-employee to another trucking company client and thereby assign additional projects to such driver-employee collectively mr ankerfelt’s disputed trial testimony transp labor contract leasing inc subs v commissioner t c pincite respondent introduced into the record an affidavit mr ankerfelt’s affidavit that mr ankerfelt made under oath in hix v minn workers’ comp assigned risk plan n w 2d minn ct app in that affida- vit mr ankerfelt swore under oath inter alia tlc recruits screens and hires the employee-drivers that it leases to joe hix trucking and other trucking companies tlc places advertisements to locate such drivers and makes all hiring decisions a lessee trucking company client has no authority to require tlc to hire a particular driver tlc has sole authority to determine the assignment of a driver tlc retains the sole right to discharge and fire any of its drivers-employees when a lessee no longer desires to lease a tlc driver-employee the tlc driver-employee returns to tlc for assignment to an- other lessee the above-quoted statements from mr ankerfelt’s affidavit are inconsistent or sufficiently inconsistent with mr ankerfelt’s disputed trial testimony consequently the court in transport labor i found that respondent impeached mr ankerfelt’s disputed trial testimonydollar_figure transp labor contract leasing inc subs v commissioner supra pincite in addition the court in transport labor i found that respondent also raised other questions about the reliability of mr ankerfelt’s testimony that tlc exercised only an advisory role in hiring each driver-employee id respondent called as a witness beverly fiereck ms fiereck the president of parkway auto transport parkway one of tlc’s trucking company clientsdollar_figure id ms fiereck whom the court found to be credible id testified that tlc and not parkway decided whether or not to hire a truck driver whom parkway referred to it id as a result of the foregoing the court did not rely on mr ankerfelt’s testimony to support petitioner’s position that tlc was not the employer of 26petitioner contends that in order to use mr ankerfelt’s affidavit to impeach him the court must find mr ankerfelt’s affidavit to be credible petitioner’s contention is wrong the impeachment of mr ankerfelt’s disputed trial testimony arises from its inconsistency with mr ankerfelt’s affidavit and does not require that the court find either mr ankerfelt’s disputed trial testimony or mr ankerfelt’s affidavit to be credible see eg 80_tc_1145 ndollar_figure affd on other grounds 749_f2d_1216 6th cir 27the parties stipulated that the testimony of any person representing parkway is to be considered representative of the testimony that would be given by any persons representing other trucking company clients of tlc if they had been called to testify at the trial in this case each driver-employeedollar_figure with respect to petitioner’s argument that in transport labor i the court did not consider the precedential effect of beech trucking co petitioner asserts the court made a manifest error of law when it failed to follow the binding precedent of 118_tc_428 in accor- dance with the court’s ruling in 122_tc_305 in boyd v commissioner the court described the sic the analysis and reasoning in beech trucking co as precedent binding on this court under the doc- trine of stare_decisis on the record before us we reject petitioner’s assertion as the court stated in transport labor i the determination of whether an individual is an employer is a fact-intensive inquiry id pincite application of the common-law employment factors may produce different results in different cases that may appear to be facially similar for example in 60_f3d_1104 4th cir affg 103_tc_378 application of the common-law employment factors resulted in a finding that a methodist minister was the employee of the united methodist church in contrast in 116_f3d_334 8th cir and shelley v 28to the extent other witnesses whom the court found to be credible and reliable testified regarding matters about which mr ankerfelt also testified the court based its findings upon the testimony of such other witnesses as well as on the parties’ stipulations of fact and documentary_evidence in the record and not on mr ankerfelt’s testimony commissioner tcmemo_1994_432 application of the common-law employment factors resulted in findings that an ordained minister holding credentials in the assemblies of god church and a minister of the international pentecostal holiness church respectively were not employees of their respective religious organizations the facts of the instant case are materially distinguishable from the facts in beech trucking co the court in beech trucking co v commissioner t c pincite n concluded in the instant case the evidentiary basis for analyzing the relevant common_law factors is relatively sparse owing largely to petitioner’s arthur beech the tax_matters_person for beech trucking company failure to introduce in evidence or otherwise establish the precise terms of any lease agreement employment agreement or contract between beech trucking and ats driver-leasing company nor does the record contain the drivers’ employment contracts moreover the record does not always clearly distinguish the roles of beech trucking and ats with respect to the drivers’ activities we infer that their roles were to some degree blurred especially taking into consideration that ed harvey who owned alone ats also owned percent of beech trucking and that petitioner who was president and 55-percent owner of beech trucking was an employee of ats most of the pertinent testimony regarding the beech trucking drivers’ activities came from petitioner as previously noted petitioner was both president of beech trucking and an employee of ats and his testimony often employed ambiguously first-person plural pronouns the court also concluded in beech trucking co that the record was unclear as to the extent of any business ats might have had apart from the services it provided beech trucking id pincite in contrast to the record before the court in beech trucking co the court in transport labor i had a complete extensive and clear record upon which to base its findings and conclusions and which included the exclusive lease agreement the driver contract the tlc driver handbook and the testimony of representatives of various trucking company clients and tlc in addition there was no evidence and petitioner does not contend that petitioner or tlc had any overlapping personnel with any trucking company client that petitioner or tlc owned any interest in any trucking company client or that any owner of a trucking company client owned an interest in petitionerdollar_figure cf id pincite moreover in contrast to ats which insofar as the record in beech trucking co revealed had only one trucking company as a client viz beech trucking company id pincite during the years at issue tlc had between and trucking company clients transp labor contract leasing inc subs v commissioner t c pincite it is mere speculation on the part of petitioner to assume that if the facts in beech trucking co had been virtually the same as the facts in the instant case which they are not the court in beech trucking co nevertheless would have evaluated the common-law employment factors in the 29tlc was a wholly owned subsidiary of petitioner transp labor contract leasing inc subs v commissioner t c pincite same manner as it did would not have considered any common-law employment factors other than those that it considered and would have found that beech trucking company was the employer of the truck drivers whom it leased from ats beech trucking co is materially distinguishable from the instant case and not binding on the court with respect to the questions presented here petitioner is wrong in asserting that 122_tc_305 holds to the contrary there was no dispute in boyd v commissioner supra that the trucking company there involved continental was the employer of the truck drivers who drove its trucks and that such trucking company was subject_to the sec_274 limitation id pincite the sole issue in boyd was the validity and effect of rev procs 1994_2_cb_825 1996_1_cb_686 and 1996_2_cb_427 that are not at issue in the instant case in determining the validity and effect of those revenue procedures in boyd the court indicated that it would apply the analysis and reasoning that beech trucking co applied in determining the validity and effect of those same revenue procedures id pincite in so stating the court in boyd was not referring to the court’s discussion in beech trucking co with respect to the common-law employment factors with respect to petitioner’s argument that the court used certain common-law employment factors in transport labor i that were inconsistent with the common-law employment factors that the court used in beech trucking co petitioner asserts the court did not apply some of the factors used in beech trucking restated factors used in beech trucking in a materially different way and added a factor inapplicable to three-party transactions the court’s opinion also uses a different analysis of the factors than the court did in beech trucking on the record before us we reject petitioner’s assertion the list of common-law employment factors that the court set forth in beech trucking co was nonexhaustive 207_f3d_480 8th cir beech trucking co v commissioner t c pincite petitioner does not cite and we have not found any authority that precluded the court in transport labor i in determining whether tlc was the employer of each driver-employee whom it leased to each trucking company client from considering common-law employment factors in addition to those on which the court relied in beech trucking co and from not giving the same weight to certain factors on which the court relied in beech trucking co with respect to petitioner’s argument that the court in transport labor i restated factors used in beech trucking in a materially different way petitioner asserts that the court in transport labor i erred in considering the sponsorship of employee_benefits rather than the provision of employee_benefits petitioner’s assertion erroneously assumes that the court intended a substantive difference when it used the phrase sponsorship of employee_benefits in transport labor i and not the phrase provision of employee_benefits that it used in beech trucking co in transport labor i the court found that tlc sponsored certain employee_benefits for its driver-employees including a sec_401 plan a sec_125 flexible_benefit_plan group or individual_health_insurance a dollar_figure group term life_insurance_policy and the option of purchasing additional group term life_insurance transp labor contract leasing inc subs v commissioner t c pincite the court also found tlc paid the premiums and any administrative costs associated with the dollar_figure group term life_insurance_policy tlc bore the administrative costs but no other costs of the sec_401 plan the sec_125 flexible spending plan and the group or individual_health_insurance and each driver-employee paid such other costs through payroll deductionsdollar_figure id only benefit plans established by an employer for the benefit of such employer’s employees qualify for certain favorable tax treatment see eg sec_401 k a d a regardless of whether the phrase sponsorship of employee_benefits or provision of employee_benefits was used the fact remains that tlc established certain benefit plans for its driver-employees that could have qualified for such 30see supra note favorable tax treatment only if tlc were the employer of such driver-employees with respect to petitioner’s argument that the court in transport labor i restated factors used in beech trucking in a materially different way petitioner also asserts that in beech trucking co the court found that if a relationship31 between a truck driver and a trucking company is of indefinite duration such trucking company is the employer of such truck driver in this connection petitioner contends here substantial evidence proved that the employment relationship between the trucking companies and the drivers existed before tlc’s involvement with the trucking companies the lease agreement had no effect on the duration of the drivers’ relationship with the trucking companies because the drivers continued to work in the business of the trucking companies on the record before us we reject petitioner’s assertion 31as the court indicated in transport labor i petitioner did not explain on brief and does not explain in its motion for reconsideration what it means when it argues that the relation- ship between a trucking company and its drivers was of indefi- nite duration transp labor contract leasing inc subs v commissioner t c pincite we presume that petitioner means that after a trucking company entered into an exclusive lease agreement with tlc each driver who previously worked for such trucking company continued to perform services for such company pursuant to the employment arrangement with such company that existed before it entered into such lease agreement with tlc we reject any such argument the parties stipulated and the court in transport labor i found that when each trucking company entered into an exclusive lease agreement with tlc such trucking company terminated the employment arrangement that it had with all of the truck drivers who previously worked for such trucking company id pincite the facts of the instant case do not support petitioner’s assertion that the exclusive lease agreement had no effect on the duration of the drivers’ relationship with a trucking company where tlc leased such drivers as driver-employees of tlc to such trucking company as tlc’s trucking company client to the contrary the exclusive lease agreement had a dramatic effect on such driver’s employment relationship as discussed above if a truck driver had previously performed services for a trucking company and if such trucking company became a client of tlc by entering into an exclusive lease agreement with tlc such truck driver’s employment arrangement with such trucking company was terminated transp labor contract leasing inc subs v commissioner supra pincite after a trucking company became a client of tlc and terminated the employment arrangement with any truck driver who had previously performed services for such trucking company tlc had the sole and absolute authority to determine whether to hire such truck driver as a driver-employee id pincite tlc exercised that authority by inter alia requiring a truck driver regardless of whether a trucking company client referred such driver to tlc as an applicant for the position of tlc’s driver-employee to pass tlc’s screening and approval process before tlc decided whether to hire such truck driver as a driver-employee id if tlc decided to hire a truck driver who had previously performed services for a trucking company client and if tlc leased such truck driver to such trucking company client two new relationships involving such truck driver began a new relationship between tlc and such truck driver as a driver- employee of tlc and a new relationship between such trucking company client of tlc and such truck driver as a driver-employee of tlc whom tlc leased to such trucking company client the relationship between tlc and a truck driver as a driver-employee was separate and distinct from the relationship between such trucking company client of tlc and such truck driver as a driver- employee of tlc whom tlc leased to such trucking company client in addition both of those new relationships were separate and distinct from any employment arrangement that a truck driver might have had with a trucking company before such trucking company became a trucking company client of tlc petitioner did not persuade us at trial and does not persuade us in petitioner’s motion for reconsideration that the duration of any employment relationship that may have existed between a truck driver and a trucking company before tlc decided to hire such truck driver as a driver-employee and before such trucking company became a client of tlc should be aggregated with the duration of the relationship between such trucking company client of tlc and such driver-employee where tlc leased such driver-employee to such trucking company client any employment arrangement that may have existed between such a truck driver and such a trucking company was terminated when such trucking company became a trucking company client of tlc the duration of any such employment relationship was not helpful to the court in determining whether tlc was the employer of such truck driver where tlc decided to hire such truck driver as its driver- employee and leased such driver-employee to such trucking company client that is why on the facts presented in the instant case the court found in transp labor contract leasing inc subs v commissioner t c pincite in the instant case it is the nature and not the duration of the relationship between a driver-employee and tlc and the relationship between a driver-employee and a trucking company client that determines whether tlc or such trucking company client is the employer of such driver-employee emphasis added in contrast to the instant case the court in beech trucking co did not have before it a situation where the employment arrangement between a truck driver and beech trucking company was terminated when beech trucking company decided to become a client of ats in addition insofar as the record in beech trucking co revealed the functions performed by ats the driver-leasing company and beech trucking company with respect to the truck drivers were to some degree blurred beech trucking co v commissioner t c pincite as the court in beech trucking co understood the arrangement between beech trucking company and ats truck drivers hired to drive for beech trucking company were to drive apparently for an indefinite period equipment owned by beech trucking company which had final authority to fire them id pincite that is why the court in beech trucking co stated that the relationship between the drivers and beech trucking was apparently of indefinite duration id pincite with respect to petitioner’s argument that the court in transport labor i added a factor inapplicable to three-party transactions petitioner asserts that in a three-party arrangement it is expected that the leasing company will treat the drivers as employees for purposes of employment_taxes such as futa and fica_taxes on the record before us we reject petitioner’s assertion petitioner’s assertion that in a three-party arrangement it is expected that the leasing company will treat drivers as employees for purposes of employment_taxes is not supported by the record in the instant case the record in transport labor i established facts relating to tlc its trucking company clients and its driver-employees but did not establish facts relating to expectations in three-party arrangements generally in the instant case if as petitioner asserts a trucking company client expected tlc to treat each driver-employee as an employee for employment_taxes purposes it was because such trucking company client expected that tlc would be the employer for all purposes in that connection the court in transp labor contract leasing inc subs v commissioner t c pincite stated with respect to each driver-employee for each payroll_period tlc was obligated to and did pay such driver- employee his or her net wages and any per_diem_amounts as well as the employer’s share of employment_taxes withhold and pay the driver-employee’s share of employment_taxes withhold and pay federal and state income taxes make daily electronic funds transfers of the appropriate amounts of such taxes to the irs and appropriate state agencies and pay workers’ compensation insurance premiums the obligations to pay the employer’s share of employment_taxes to withhold and to pay the employee’s share of employment_taxes and to withhold and to pay federal_income_tax with respect to an employee’s wages are obligations generally imposed upon an employer sec_3102 sec_3111 sec_3301 sec_3402 sec_3403 tlc’s undertaking and satisfying the obligations to withhold and to pay fica_taxes other employment_taxes and federal_income_tax with respect to each driver-employee’s wages evidenced that tlc was the employer of each driver-employee see 188_f3d_1005 8th cir 116_f3d_310 8th cir 15_f3d_103 8th cir in addition with respect to petitioner’s assertion that tlc was the employer of each driver-employee for all purposes except the sec_274 limitation because tlc was what petitioner 32see levine v commissioner tcmemo_2005_86 refers to as a so-called administrative employer of each driver- employee petitioner does not cite and we have not found any authority that supports petitioner’s suggestion that an entity may selectively be the employer for purposes of withholding and or paying employment and federal_income_tax but not for other purposes such as the sec_274 limitation with respect to petitioner’s argument that in finding certain facts the court in transport labor i gave improper weight to certain evidence petitioner asserts the court’s reliance on the lease agreement driver handbook and driver’s contract also is contrary to beech trucking as beech trucking noted it is well-established that a contract purporting to create an employer-employee relationship is not controlling where application of the common_law factors to the facts and circumstances indicates the absence of such a relationship furthermore the court gave too much weight to the driver handbook the handbook only described ordinary activities carried out by truck drivers that were either recitations of department of transportation requirements obvious to a licensed truck driver or merely advisory not mandatory while tlc may have had written policies aimed at reducing workers’ compensation claims there is no evidence that tlc controlled the work of the drivers through those policies citations omitted on the record before us we reject petitioner’s assertion a contract purporting to create an employer-employee relationship is not controlling where application of the common- law employment factors to the facts and circumstances indicates the absence of such a relationship 89_tc_225 affd 862_f2d_751 9th cir petitioner does not cite and we have not found any authority which requires the court to ignore a contract that designates a person as the employer of certain individuals where the totality of the facts and circumstances surrounding such person such individuals and one or more third persons who use the services of one or more of such individuals is not inconsistent with such a contract in transport labor i petitioner failed to show that the totality of the facts and circumstances surrounding tlc each driver-employee and each trucking company client was inconsistent with the exclusive lease agreement under which each such trucking company client used the services of one or more of such driver-employees as an illustration the exclusive lease agreement provided in pertinent part that tlc shall in its absolute discretion hire lessor’s tlc’s employees transp labor contract leasing inc subs v commissioner t c pincite the court in transport labor i found that tlc retained the sole and absolute authority to hire each driver-employee id pincite the record in the instant case established before tlc hired a truck driver as a driver-employee such truck driver had to pass tlc’s screening and approval process which was designed to determine a truck driver’s fitness to serve as a driver-employee of tlc tlc hired approximately percent of its driver- employees through its own recruitment efforts and tlc rejected to percent of the truck drivers whom its trucking company clients referred to it id in transport labor i petitioner failed to show that the totality of the facts and circumstances with respect to the hiring of each driver-employee was inconsistent with the exclusive lease agreement as a further illustration the exclusive lease agreement provided in pertinent part that tlc shall direct the work and conduct of each driver-employee the court in transport labor i found that tlc had the right to and did direct and control each driver-employee as to the operation and the loading and unloading of the truck of the trucking company client that leased such driver-employee from tlc and as to the details and means by which that operation and that loading and unloading were to be accomplished id pincite tlc exercised that right through inter alia the driver contract that tlc required each driver- employee to sign and the tlc driver handbook which was incorporated into and made part of that driver contract in transport labor i petitioner failed to show that the totality of the facts and circumstances with respect to the control exercised over each driver-employee was inconsistent with the exclusive lease agreement as a final illustration the exclusive lease agreement provided in pertinent part that tlc shall in its absolute discretion fire lessor’s tlc’s employees id pincite the court in transport labor i found that tlc retained the sole and absolute authority to terminate each driver-employee’s employment with tlc id pincite the record in the instant case established if a trucking company client no longer wanted or needed the services of a particular driver-employee tlc did not continue leasing such driver-employee to that trucking company client but instead attempted to lease such driver-employee to another trucking company client and tlc also reassigned to another trucking company client any driver-employee who no longer wished to work with a particular trucking company client to which tlc had assigned such driver-employee id pincite in transport labor i petitioner failed to show that the totality of the facts and circumstances with respect to the termination of each driver- employee’s employment was inconsistent with the exclusive lease agreement with respect to petitioner’s assertion that the court in transport labor i gave too much weight to the tlc driver handbook and the driver contract not only does that assertion ignore that the court is the trier of the facts the judge of the credibility of witnesses and of the weight of the evidence and the drawer of appropriate inferences 325_f2d_934 8th cir affg tcmemo_1961_347 it disregards that tlc had the right to and did direct and control each driver-employee as to the operation and the loading and unloading of the truck of the trucking company client that leased such driver-employee from tlc and as to the details and means by which that operation and that loading and unloading were to be accomplished transp labor contract leasing inc subs v commissioner t c pincite the tlc driver handbook which was incorporated into and made part of the driver contract contained tlc’s detailed instructions that it required each driver-employee to follow with respect to inter alia fueling the trucks starting the trucks’ engines hooking up the trucks to trailers parking the trucks driving the trucks to achieve maximum fuel savings braking the trucks operating trucks in cold weather departure times of the trucks and loading the cargo on and unloading it off the trucksdollar_figure id each driver contract provided other instructions for each driver-employee such instructions required that each driver-employee was inter alia to attend at least two safety meetings per year not to be under the influence of alcohol while performing services for tlc not to consume illegal drugs to complete any paperwork required 33the record does not support petitioner’s assertion that the tlc driver handbook contained only instructions that were recitations of department of transportation requirements or that were obvious to a licensed truck driver even if the record supported petitioner’s assertion tlc required its driver-employ- ees to follow the instructions in the tlc driver handbook by tlc or its affiliates and not to allow any personal legal or financial problems including attitude to interfere with the performance of services for tlc if a driver-employee failed to comply with such instructions tlc could terminate such driver- employee’s employment id pincite the court in transport labor i found that the driver contract and the tlc driver handbook which was incorporated into and made part of the driver contract evidenced that tlc had the right to and did control the work and conduct of each driver- employee id pincite consequently the court gave appropriate weight to such evidence with respect to petitioner’s argument that in finding certain facts the court in transport labor i gave improper weight to certain evidence petitioner advances several additional assertions with respect to certain common-law employment factors which we address below right to control driver-employee petitioner contends that the court in beech trucking co found that beech trucking company controlled the truck drivers whom ats leased to it because beech trucking company performed certain dispatching functions with respect to such truck drivers petitioner asserts that the court in transport labor i should have found that each trucking company client controlled each driver-employee whom tlc leased to such trucking company client because such trucking company client performed dispatching functions with respect to such driver-employee similar to the dispatching functions that beech trucking company performed on the record before us we reject petitioner’s assertion the court in transport labor i found that during the taxable years at issue each trucking company client performed dispatching functions with respect to each driver-employee whom tlc leased to such trucking company client by giving each driver-employee his or her route assignments directing each driver-employee as to the loads assigned to him or her and as to the times by which such driver-employee had to deliver those loads and relaying any instruction of its customers relating to such loads sometimes hereinafter referred to collectively as the trucking company client dispatching functions id pincite the court also found that each trucking company client’s performing such dispatching functions did not give such trucking company client control_over each driver-employee within the meaning of sec_31_3121_d_-1 of the employment_tax regulations id pincite the court found in transport labor i that the dispatching functions that each trucking company client performed were necessary for the operation of such trucking company client’s trucking business id pincite that is to say in order for a trucking company client to operate its trucking business successfully such trucking company client had to give each driver-employee his or her route assignments direct each driver- employee as to the loads assigned to him or her and as to the times by which such driver-employee had to deliver those loads and relay to each driver-employee any instruction of its customers relating to such loads in contrast in order for tlc to operate its driver-leasing business successfully tlc had to direct and control the work and conduct of its driver-employees in order to inter alia minimize workers’ compensation claims of such driver-employees a principal advantage for a trucking company of leasing driver- employees from tlc as opposed to employing truck drivers directly related to tlc’s ability to obtain cost-effective workers’ compensation insurance for tlc’s driver-employees id pincite in order to minimize workers’ compensation claims and thereby enable tlc to maintain cost-effective workers’ compensation insurance tlc had to and did control the work and conduct of each driver-employee if tlc had not controlled the work and conduct of each driver-employee so as to minimize workers’ compensation claims its workers’ compensation insurance expense would have increased substantially thereby negating a principal advantage for a trucking company in leasing driver- employees from tlc instead of employing truck drivers directly as discussed above each exclusive lease agreement provided in pertinent part that tlc had the right to and did exercise control_over the work and conduct of each driver-employee id pincite and that tlc exercised that right through inter alia the tlc driver handbook and the driver contract id pincite the court in beech trucking co did not have evidence before it such as the exclusive lease agreement the driver contract and the tlc driver handbook that was incorporated into and made part of the driver contract which would have enabled the court in beech trucking co to have found facts such as those the court found in transport labor i it is mere speculation on the part of petitioner to assume that if the facts in beech trucking co had been virtually the same as the facts in the instant case which they are not the court in beech trucking co nevertheless would have found that beech trucking company controlled the work and conduct of the truck drivers whom it leased from ats because of the dispatching functions that beech trucking company performed with respect to such truck drivers with respect to whether tlc controlled the work and conduct of each driver-employee petitioner asserts the court overlooked the testimony of ardell deberg tlc’s ceo and former sales representative mr deberg testified that in all important respects the control of the trucking company over the drivers was unchanged by the lease agreement in other words the control of the trucking companies over the drivers when the drivers were indisputably employees of the trucking companies did not change after tlc took over administrative functions on the record before us we reject petitioner’s assertion ardell deberg mr deberg tlc’s chief_executive_officer at the time of the trial in the instant case and tlc’s sales representative during the years at issue gave the testimony that petitioner cites with respect to the statement that tlc becomes the employer that statement appeared in a form letter that mr deberg as tlc’s sales representative sent to prospective clients mr deberg testified mr deberg’s testimony tlc becomes the employer what i used to explain was an issue for the trucking company owner normally was but they’re my employees what are my employees going to think if now you become the employer that was usually an issue for them i would explain to them that there’s really two kinds of employers there’s the administrative employer which that’s what we are we take care of all the tax deposits the tax returns for the employees the work comp insurance and then there’s the physical employer which you remain the physical employer you tell them -- well the phrase we used to use was the worse thing that can happen is nothing changes what i used to use quite often was in order to be an employer you need to be an attorney you need to be an accountant you need to be a priest and a shrink sometimes lean on us to be the attorney and the accountant and we handle all that back room work for you but you’re still the boss you handle the day-to- day tasks so the worst thing that can happen is nothing changes the employee doesn’t really -- we’re pretty invisible reproduced literally contrary to petitioner’s assertion the court in transport labor i did not overlook the testimony of mr deberg petitioner chooses to focus on the portion of mr deberg’s testimony where he stated you handle the day-to-day tasks so the worst thing that can happen is nothing changes the employee doesn’t really -- we’re pretty invisible the court considered mr deberg’s statement the worst thing that can happen is nothing changes to be a sales pitch and as such gave it no weight the court considered mr deberg’s testimony concerning each trucking company client’s handling the day-to-day tasks to be a reference to the dispatching functions that each trucking company client performed such interpretation is shared by petitioner in petitioner’s memorandum in support of petitioner’s motion for reconsideration petitioner points to testimony by ms fiereck and george erger a former employee of parkway that parkway continued to perform trucking company client dispatching functions after parkway entered into the exclusive lease agreement with tlc as corroborating mr deberg’s testimony that each trucking company client continued to handle the day-to-day tasks as discussed above the court in transport labor i found that each trucking company client’s performing the trucking company client dispatching functions did not give such trucking company client control_over each driver-employee within the meaning of sec_31_3121_d_-1 of the employment_tax regulations transp labor contract leasing inc subs v commissioner t c pincite hiring of each driver-employee petitioner asserts ms schrupp also testified that tlc’s involvement in hiring was limited to an advisory role tlc did administrative screening and performed a dot-required background check so that tlc could advise the client if this is a good prospect for them on the record before us we reject petitioner’s assertion ms schrupp’s testimony that tlc’s involvement in hiring was limited to an advisory role ms schrupp’s testimony with respect to hiring was given with respect to a one-page marketing brochure during the taxable years at issue ms schrupp worked in payroll and sales and marketing support ms schrupp would not have been in the best position to observe tlc’s hiring procedures ms schrupp’s testimony with respect to hiring was inconsistent with the testimony of ms fiereck whom the court found to be credible id pincite that the relationship that they tlc had was for the hiring and firing or termination of that driver tlc’s screening and approval process which each truck driver had to pass before tlc decided whether to hire such truck driver as a driver-employee the parties’ stipulation that tlc hired approximately percent of its driver-employees through its own recruitment effort thereby rejecting petitioner’s assertion that tlc’s involvement in the hiring of each driver-employee was limited to an advisory role 34see supra note ms fiereck’s testimony that to percent of truck drivers referred to tlc were rejected by tlc thereby rejecting petitioner’s assertion that tlc’s involvement in the hiring of each driver-employee was limited to an advisory role and the exclusive lease agreement that tlc entered into with each trucking company client which provided in pertinent part that tlc had the sole and absolute authority to hire each driver- employeedollar_figure the evidence supporting a finding that tlc had the sole and absolute authority to hire each driver-employee substantially outweighed ms schrupp’s questionable testimony that tlc exercised only an advisory role in the hiring of each driver- employee consequently the court did not rely on such testimony of ms schrupp right to assign additional projects to each driver-employee petitioner asserts there is no evidence that tlc reassigned drivers while they were working for the trucking companies in fact the parties agreed that i n practice tlc did not reassign a driver once the driver was assigned to a trucking company without permission from the trucking company moreover respondent presented no evidence that drivers were ever reassigned again the opinion elevates the form of the lease agreement over the substance of the actual relationship 35as discussed above petitioner failed to show in transport labor i that the totality of the facts and circumstances sur- rounding tlc each driver-employee and each trucking company client was inconsistent with the exclusive lease agreement on the record before us we reject petitioner’s assertion petitioner’s assertion that there is no evidence that tlc reassigned drivers while they were working for the trucking companies is not supported by the record the court in transport labor i found that tlc reassigned to another trucking company client any driver-employee who no longer wished to work with a particular trucking company client to which tlc had assigned such driver-employee transp labor contract leasing inc subs v commissioner t c pincite the record contained batch reports that have a column titled reassign date and certain of those batch reports reflected the dates on which certain driver-employees were reassigned from certain trucking company clients tlc’s practice of not reassigning a driver-employee once such driver-employee was assigned to a trucking company client which desired to lease such driver- employee and for which such driver-employee wanted to work was merely a sound business practice by tlc id pincite tlc like any business was interested in accommodating to the extent feasible the requests of its trucking company clients id assuming arguendo that the record had established that tlc never reassigned any driver-employee petitioner is wrong in asserting that tlc must have actually reassigned a driver- employee in order for tlc to be the employer of such driver- employee it was the right to assign additional projects to each driver-employee and not the actual assignment of such projects that evidenced that tlc was the employer of such driver-employee 503_us_318 alford v united_states f 3d pincite beech trucking co v commissioner t c pincite in transport labor i the court found that while tlc was leasing a driver-employee to a trucking company client tlc had the right to lease that driver-employee to another trucking company client and thereby assign additional projects to such driver-employee transp labor contract leasing inc subs v commissioner supra pincite employee_benefits for each driver-employee with respect to the sponsorship of employee_benefits petitioner asserts that each trucking company client paid for various benefits including a sec_401 plan sec_125 flexible_benefit_plan group or individual_health_insurance and dollar_figure group term life_insurance_policy collectively the employee_benefits provided to each driver-employee and that that alleged fact supports its position that each trucking company client was the employer of each driver-employee whom tlc leased to such trucking company client in support of that assertion petitioner contends as follows the opinion found that tlc sponsored k flexible benefit and group individual_health_insurance plans the opinion overlooked the testimony of ms schrupp who testified q and when you say that tlc offers benefits like k and health insurance does tlc actually bear the cost of those benefits a no it’s paid_by the trucking company tr schrupp emphasis added q d oes tlc pay for any portion of those benefits a not to my knowledge tr schrupp reproduced literally on the record before us we reject petitioner’s assertion the court did not overlook the above-quoted testimony of ms schrupp the court found that testimony like ms schrupp’s testimony with respect to the hiring of driver-employees to be questionable indeed ms schrupp’s testimony that each trucking company client paid for the costs of the employee_benefits was contradicted by her own testimony and by the parties’ stipulation of facts on cross-examination by respondent’s counsel ms schrupp testified q now ms schrupp tlc has a 401_k_plan correct a yes q and not all the drivers participate in it but some do correct a correct q and the payments for the drivers who participate in the 401_k_plan are paid for by the drivers through payroll withholding correct a correct q tlc also has a flexible spending plan correct a yes q and again some of the drivers participate and some do not a correct q and the drivers who participate pay for that themselves through payroll withholding correct a correct q and tlc also offers health insurance to the drivers correct a yes q now in some instances drivers pay for that health insurance solely through payroll deductions correct a i believe that the trucking company had a participation level that they had to pay for q so your understanding is that as to health insurance there was participation by the trucking companies in all cases or just some a some the parties’ stipulation of facts provided in pertinent the cost of the dollar_figure group term life_insurance_policy was paid for by tlc tlc bore the cost of administering the other employee_benefits but these administrative costs did not contribute to the direct costs of the benefits in most cases the direct costs of the benefits were funded entirely by the drivers through payroll deductions however some trucking companies did contribute to the cost of the drivers’ health insurance part termination of the employment of a driver-employee petitioner asserts in other words even though drivers in beech trucking may have been turned back to the leasing company for reassignment the court in beech trucking co looked to the termination of the relationship between the driver and the trucking company which in practice the trucking company controlled petitioner appears to be contending that because a trucking company client was able to decline continuing to lease a particular driver-employee whom it no longer wished to use such trucking company client had the authority to terminate such driver-employee’s employment with tlc that is because according to petitioner the court in beech trucking co found that beech trucking company’s declining to continue leasing a truck driver whom it no longer wished to use evidenced that beech trucking company had the final authority to terminate such truck driver’s employment with ats beech trucking co v commissioner t c pincite on the record before us we reject petitioner’s assertion in contrast to the instant case the record in beech trucking co did not establish that ats the driver-leasing company leased truck drivers to any entity other than beech trucking companydollar_figure id pincite insofar as the record in beech 36moreover as discussed above there was no evidence and petitioner does not contend that petitioner or tlc had any overlapping personnel with any trucking company client that continued trucking co revealed by declining to continue leasing a truck driver whom it no longer wished to use beech trucking company in effect assured such truck driver’s termination as an employee in the instant case during the years at issue tlc had between and trucking company clients transp labor contract leasing inc subs v commissioner t c pincite as of the time of trial in this case tlc leased a total of big_number driver-employees to a total of trucking company clients id tlc frequently was successful in reassigning a driver-employee from one trucking company client that no longer wished to use such driver-employee to another trucking company client id pincite a trucking company client’s declining to continue leasing a driver-employee whom it no longer wished to use did not evidence that such driver-employee’s employment with tlc was terminated tlc also reassigned to another trucking company client any driver-employee who no longer wished to work with a particular trucking company client to which tlc had assigned such driver-employee id the court in transport labor i found that continued petitioner or tlc owned any interest in any trucking company client and that any owner of a trucking company client owned an interest in petitioner cf 118_tc_428 the court in beech truck- ing co also found that the roles of ats and beech trucking were to some degree blurred with respect to the truck drivers’ activities id pincite tlc had the sole and absolute authority to terminate each driver-employee’s employment with tlc id pincite with respect to petitioner’s argument that in determining whether tlc was the employer of each driver-employee whom it leased to one of its trucking company clients the court gave improper weight to certain facts that it had found petitioner asserts the court used the term neutral to describe certain factors which the court concluded were not important in its decision this categorization of certain factors was in error for at least two reasons the court was not free to disregard certain factors and a factor should be considered neutral only when there is evidence favoring both sides in other words when the court is unable to determine which party the factor favors on the record before us we reject petitioner’s assertion as discussed above the court in transport labor i did not disregard any common-law employment factors with respect to petitioner’s assertion that a common-law employment factor should be considered neutral only when there is evidence favoring both sides that assertion ignores that the court is the trier of the facts the judge of the credibility of witnesses and of the weight of the evidence and the drawer of appropriate inferences hamm v commissioner f 2d pincite the court in transport labor i was free to give evidence whatever weight it considered to be appropriate moreover the court does not consider a factor to be neutral only when there is evidence favoring both parties’ positions for example with respect to the factors used to determine whether a request for relief under sec_6015 should be granted a factor may be neutral when there is evidence that such factor is not applicabledollar_figure in such a case any such neutral factor does not weigh in favor of or against granting relief under sec_6015 the court in transport labor i used the term neutral to designate those common-law employment factors which after analysis based on the facts and circumstances in the instant case did not assist the court in determining whether tlc or each trucking company client was the employer of each driver-employee whom tlc leased to such trucking company client by way of illustration in transport labor i the court found that tlc’s leasing a driver-employee to a trucking company client for which such driver-employee had worked before such trucking company client entered into an exclusive lease agreement with tlc is a neutral factor in determining whether tlc was the employer of such driver-employee transp labor contract leasing inc subs v commissioner t c pincite the court found such common-law employment factor to be neutral because as discussed above the record established that when a trucking company became a client of tlc such trucking company terminated whatever employment arrangement existed between a truck driver and such 37see eg lopez v commissioner tcmemo_2005_36 trucking company after analysis based on the facts and circumstances in the instant case evidence that tlc leased a driver-employee to a trucking company client for which such driver-employee had worked before such trucking company client entered into an exclusive lease agreement with tlc did not assist the court in determining whether tlc or such trucking company client was the employer of each driver-employee whom tlc leased to such trucking company client with respect to petitioner’s argument that in determining whether tlc was the employer of each driver-employee whom it leased to its trucking company clients the court gave improper weight to certain facts petitioner advances several additional assertions with respect to certain common-law employment factors which we address below hiring of each driver-employee petitioner asserts the court found on the hiring factor that tlc had the sole and absolute authority to hire each driver- employee this finding was based on the lease agreement which gave tlc the sole and absolute right to hire beech trucking is to the contrary the court here overlooked the conclusion in beech trucking that an agreement of the parties would not control if the parties’ conduct showed otherwise here the parties’ stipulation was that when a trucking company entered a lease agreement with tlc the trucking company would terminate all of its existing drivers’ employment tlc would then generally hire all of the drivers who passed its approval process and assigned them back to the trucking company also while tlc advertised for and attempted to recruit new drivers the parties stipulated that the trucking companies located most new drivers and then referred them to tlc for approval and hiring by tlc for assignment to the trucking company that had located the driver for employment the trucking companies located about percent of the new drivers and tlc only located about percent of the new drivers the court’s analysis here is contrary to beech trucking in another respect in beech trucking the court found that the leasing company hired the drivers and provided the drivers with some orientation although the leasing company hired the drivers the court in beech trucking accurately described the leasing company’s role as a driver procurement and payroll service on nearly identical facts in this case the court inexplicably reached the opposite result reproduced literally on the record before us we reject petitioner’s argument as discussed above the facts presented in beech trucking co are materially distinguishable from the facts in the instant case in beech trucking co ats the driver-leasing company procured truck drivers for beech trucking company but as discussed above the record was unclear as to the extent of any business ats might have had apart from the services it provided beech trucking beech trucking co v commissioner t c pincite thus insofar as the record in beech trucking co revealed any truck drivers whom ats procured were procured only for beech trucking company’s use indeed beech trucking company reimbursed ats for any expenses related to ats’s truck driver procurement id pincite in the instant case tlc had the sole and absolute authority to hire each driver-employee transp labor contract leasing inc subs v commissioner t c pincite before tlc decided whether to hire a truck driver as a driver-employee such truck driver had to pass tlc’s screening and approval process id tlc hired approximately percent of its driver-employees through referrals of trucking company clients but tlc also hired approximately percent of its driver-employees through its own recruitment effortsdollar_figure tlc rejected to percent of truck drivers whom its trucking company clients referred to it id in addition petitioner does not contend and there is no evidence that any trucking company client reimbursed tlc for tlc’s expenses relating to tlc’s recruitment of any driver- employee petitioner does not explain how the parties’ stipulation on which it relie sec_39 is inconsistent with the court’s finding in 38petitioner does not explain how the referral by trucking company clients of approximately percent of the driver-employ- ees tlc hired supports its argument that tlc provided only driver procurement services that the trucking company clients referred to tlc approximately percent of the driver-employees whom tlc hired suggests that such trucking company clients and not tlc were providing driver procurement services for tlc in addition tlc hired a substantial number of its driver-employees ie percent without referral from any trucking company client transp labor contract leasing inc subs v commis- sioner t c pincite 39the stipulation in question states when a trucking company entered into a lease agreement with tlc the trucking company would terminate all of continued transport labor i that tlc had the sole and absolute authority to hire a truck driver as one of its driver-employees id indeed the parties’ stipulation supports the court’s finding when each trucking company client entered into an exclusive lease agreement with tlc it ended whatever employment arrangement it had with the truck drivers who were then working for it and relied on tlc to provide through the exclusive lease agreement the services of one or more of tlc’s driver-employeesdollar_figure id pincite continued its existing drivers’ employment tlc would then generally hire all of the drivers who passed its ap- proval process and assigned them to the trucking com- pany 40section one of the exclusive lease agreement provided lessor tlc hereby leases to lessee trucking company client those drivers in the employment of lessor during the term of the agreement lessee hereby leases lessor’s drivers on an exclusive basis and from and after the date of this agreement lessee shall not employ directly or indirectly any drivers for its trucking operation except those agreed to be furnished by lessor under this lease agreement or as otherwise provided herein section nine of the exclusive lease agreement provided in pertinent part for purposes of this agreement lessee warrants and represents to lessor as follows that during the term of this agreement lessee shall not hire lease or utilize any drivers other than drivers to be furnished by lessor hereunder except only in emergency situations duly disclosed to lessor or upon continued source of instrumentalities and tools petitioner asserts the parties stipulated in this case that the trucking companies were the source of the instrumentalities and tools of the drivers just as was the case with the trucking company in beech trucking because the facts clearly favored tlc this factor must be considered to be an indication that the trucking companies were the common_law employers on the record before us we reject petitioner’s assertion the court in beech trucking co based its findings and conclusions upon the record before it as discussed above the record in beech trucking co was relatively sparse it did not contain evidence such as an exclusive lease agreement a driver contract or a driver handbook beech trucking co v commissioner t c pincite in addition there was no evidence and petitioner does not contend that petitioner or tlc had any overlapping personnel with any trucking company client that petitioner or tlc owned any interest in any trucking company client or that any owner of a trucking company client owned an interest in petitioner cf id pincite- in transport labor i the court found that both before and after entering into an exclusive lease agreement with tlc each trucking company client owned or leased the trucks semitrailers continued lessor’s prior written consent terminals and other equipment and facilities used in its trucking business collectively the trucking business instrumentalities and tools transp labor contract leasing inc subs v commissioner t c pincite the court also found in transport labor i that tlc was a driver-leasing company that leased one or more truck drivers to small and mid-sized independent trucking companies which used such truck drivers to transport goods and merchandise id pincite tlc was in the business of leasing driver-employees and not in the trucking business and each trucking company client was in the trucking business each trucking company client’s owning or leasing the trucking business instrumentalities and tools for such client’s trucking business did not evidence that such trucking company client was the employer of each driver-employee tlc leased to such trucking company client such trucking company client needed to own or lease the trucking business instrumentalities and tools in order to conduct its trucking business but could have procured the services of truck drivers to use in that business through other arrangements eg by leasing them from a person engaged in the driver-leasing business id pincite in contrast tlc’s failure to provide the trucking business instrumentalities and tools did not evidence that the driver- employees were not its employees because such instrumentalities and tools were not the instrumentalities and tools of tlc’s business viz leasing driver-employees after analysis based on the facts and circumstances in the instant case evidence that each trucking company client and not tlc provided the trucking business instrumentalities and tools did not assist the court in determining whether tlc or each trucking company client was the employer of each driver-employee whom tlc leased to such trucking company client that is why the court in transport labor i found on the record presented to it that each trucking company client’s owning or leasing the trucking business instrumen- talities and tools used by each driver-employee whom it leased from tlc was a neutral factor in determining whether tlc was the employer of each driver-employee id pincite it is mere speculation on the part of petitioner to assume that if the facts in beech trucking co had been virtually the same as the facts in the instant case which they are not the court in beech trucking co nevertheless would have found that beech trucking company was the employer of the truck drivers whom it leased from ats because beech trucking company supplied the instrumentalities and tools to those truck drivers method of payment petitioner asserts in addition the court here overlooked the uncontradicted testimony of kristi schrupp who testified that the trucking company determined drivers’ salaries and that there was no time when tlc would make this decision ms fiereck respondent’s witness corroborated this testimony when she testified that the trucking company determined how much a particular driver was paid and that tlc had no role in this determination the opinion found the factor of the source of funds used to pay payroll to be a neutral factor on the other hand the opinion also found that tlc’s preparing of the paychecks to be a factor evidencing tlc as the employer the court overlooked the fact that these conclusions are inconsistent and elevated the substance of the transaction the source of the funds over the form of the transaction the ministerial_act of check processing the court also disregarded the most important aspects of payroll the trucking companies determined whether and how much the drivers would be paid the trucking companies also determined how drivers would be paid ie by direct deposit checks sent directly to the drivers or checks sent to the trucking companies for distribution to drivers the court should have concluded that this factor favored a finding that the trucking companies were the employers in beech trucking the court on facts nearly identical to those here did not find method of payment to be a negative factor yet the court in this case inexplicably reached the opposite result in beech trucking the court found that although the leasing company issued the drivers’ weekly paychecks paid workers compensation insurance premiums and maintained a sec_401 plan for the drivers the trucking company reimbursed the leasing company weekly for its expenditures plus a service charge the facts here are even more compelling -- tlc did not advance funds and seek reimbursement from the trucking companies rather tlc required_payment before issuing payroll mr deberg ms schrupp and ms fiereck all testified that the trucking company transferred funds to tlc usually by wire transfer before tlc would issue checks reproduced literally on the record before us we reject petitioner’s assertion petitioner’s assertion that the facts in beech trucking co are nearly identical to those in the instant case is wrong as discussed above the facts in beech trucking co are materially distinguishable from the facts in the instant case including the facts relating to the method of payment in beech trucking co v commissioner t c pincite the court found that ats the driver-leasing company issued the drivers’ weekly paychecks paid workers’ compensation and maintained a sec_401 plan for the drivers and that beech trucking company reimbursed ats weekly for its expenditures and paid ats a separate service charge for the services ats rendered to beech trucking company in transport labor i with respect to the method of payment the court found that each payroll_period each trucking company client paid tlc a lease fee that was not broken down into component parts which tlc used to cover its costs including the respective net wages and per_diem_amounts if any that tlc determined to pay its driver-employees and to generate a profit transp labor contract leasing inc subs v commissioner t c pincite with the exception of certain 41by method of payment we mean the method by which for each payroll_period each trucking company client paid tlc the lease fee that it owed to tlc and tlc prepared and disbursed each driver-employee’s paycheck trucking company clients that reimbursed tlc for certain premiums with respect to health insurance for certain driver-employees no trucking company client reimbursed tlc for any of tlc’s expenses and no trucking company client paid tlc a separate service charge petitioner’s assertion that the court found in transport labor i that tlc’s preparation of each driver-employee’s paycheck was a factor evidencing that tlc was the employer of each driver- employee is wrong contrary to petitioner’s assertion the court found in transport labor i that tlc’s payment of each driver- employee’s net wages and any per_diem_amounts is a factor evidencing that tlc was the employer of each driver-employee id pincite that was because it is the employer who pays the wages and any per_diem due to his or her employeesdollar_figure petitioner’s assertion that the court found in transport labor i that the factor relating to the source of the funds used to pay tlc’s payroll obligation was a neutral factor is wrong contrary to petitioner’s assertion the court found in transport labor i that the method by which each trucking company client 42see supra note 43petitioner fails to mention that the court in transport labor i found that tlc’s limited opportunity for profit and limited risk of loss in its driver-leasing business were factors evidencing that each trucking company client and not tlc was the employer of each driver-employee transp labor contract leasing inc subs v commissioner t c pincite paid tlc a lease fee to compensate tlc for leasing driver- employees to such trucking company client is a neutral factor in determining whether tlc is the employer of each driver-employee id pincite that tlc may have paid tlc’s payroll obligation with moneys that it received from its trucking company clients did not evidence to the court in transport labor i that tlc was or was not the employer of each driver-employee id pincite it is common business practice for a business to use moneys received from its clients or customers as payments for services or goods in order to cover its expenses id even if as petitioner contends tlc required_payment of the payroll_period net_lease fee due from each trucking company client prior to paying tlc’s payroll obligation that fact would not evidence that tlc was or was not the employer of each driver-employee a business may require payment at the time of or even prior to providing services or goods to its customersdollar_figure petitioner asserts that the court in transport labor i 44in the instant case tlc’s obligation to pay tlc’s payroll obligation with respect to each driver-employee whom it leased to a trucking company client accrued as such driver-employee per- formed services for tlc by driving a truck of such trucking company client that leased such driver-employee from tlc tlc was obligated to pay tlc’s payroll obligation with respect to each driver-employee whether or not the trucking company client to which tlc leased such driver-employee paid tlc the lease fee tlc required_payment of the lease fee after it provided the services of its driver-employees to its trucking company clients transp labor contract leasing inc subs v commissioner supra pincite ignored that each trucking company client determined whether and how much the drivers and how such drivers would be paid as we understand petitioner’s assertion petitioner contends that each trucking company client determined unilat- erally without the agreement of tlc whether how much and how each driver-employee was to be paid such a contention is contrary to the findings that the court in transport labor i made based upon an examination of the entire record before it with respect to petitioner’s assertion that each trucking company client determined how much each driver-employee was to be paid the court found in transport labor i that tlc and each trucking company client agreed in the exclusive lease agreement that such trucking company client was to submit for each payroll_period a batch report to tlc which showed certain information that tlc needed in order to determine inter alia the amount of gross wages and per_diem_amounts if any to which each driver- employee was entitled the amount of the lease fee to which tlc was entitled and the amount that tlc had to withhold in order to pay federal and state income taxes and employment_taxes with respect to each driver-employee transp labor contract leasing 45for each payroll_period the batch report that each truck- ing company client submitted to tlc showed inter alia such trucking company client’s calculation of the lease fee for such payroll_period tlc used the information submitted by each trucking company client in each batch report to determine the lease fee that such trucking company client owed tlc for each payroll_period inc subs v commissioner t c pincite included in the information shown in the batch report that each trucking company client submitted to tlc was the batch report lump sum amount with respect to each driver-employee whom tlc leased to such trucking company clientdollar_figure id pincite tlc and each trucking company client agreed in the exclusive lease agreement to the method by which the batch report lump sum amount was to be calculateddollar_figure id pincite n pursuant to sections five and fifteen of the exclusive lease agreement in order to change that method that agreement would have had to be modified which would have required the agreement of both tlc and the trucking company client id pincite in transport labor i the court did not find that the foregoing facts evidenced that each trucking company client and not tlc was the employer of each driver- employee with respect to petitioner’s assertion that each trucking 46neither the batch report nor any other document that a trucking company client submitted to tlc showed the breakdown of the batch report lump sum amount between gross wages and any per_diem_amounts it was tlc that determined what portion of the batch report lump sum amount with respect to each driver-employee constituted gross wages and what portion if any constituted per_diem_amounts 47pursuant to each exclusive lease agreement each trucking company client was to select the method which was to be used in calculating the batch report lump sum amount for each driver- employee whom tlc leased to such trucking company client and to which tlc agreed in that lease agreement virtually all of tlc’s trucking company clients selected a cents-per-mile or a percentage-of-load-gross-revenue basis as the applicable method company client determined whether each driver-employee was to be paid the court in transport labor i was unable to find on the record presented that once a trucking company client calculated the batch report lump sum amount with respect to each driver- employee whom it leased from tlc such trucking company client determined whether tlc paid such driver-employee his or her net wages and any per_diem_amounts the court in transport labor i found that for each payroll_period tlc was obligated to and did pay each driver-employee his or her net wages and any per_diem_amounts regardless of whether the trucking company client to which tlc leased such driver-employee paid tlc the lease fee id pincite in transport labor i the court did not find that the foregoing facts evidenced that each trucking company client and not tlc was the employer of each driver-employee with respect to petitioner’s assertion that each trucking company client determined how drivers would be paid ie by direct deposit checks sent directly to the drivers or checks sent to the trucking companies for distribution to drivers petitioner relies on the following testimony of ms schrupp on direct examination by petitioner’s counsel q and how were the drivers paid a the checks may have been sent back to the client or they may have been mailed directly to the driver q so they either went to the trucking company directly or they went to the driver directly a correct q and who decided whether it would be directly to the driver or directly to the trucking company a the trucking company like ms schrupp’s testimony that tlc’s involvement in hiring driver-employees was limited to an advisory role and her testimony that all of the employee_benefits that tlc sponsored for the driver-employees were paid for by tlc’s respective trucking company clients who leased such driver-employees from tlc we found the above-quoted testimony of ms schrupp to be questionable decisions as to how an employee is to be paid eg by direct deposit by check sent directly to the employee or by check sent directly to a person for whom such employee is performing services pursuant to a contract between such person and another person are decisions generally made only by such employee thus we did not understand ms schrupp’s testimony to mean that each trucking company client decided unilaterally how each driver-employee whom it leased from tlc was to be paiddollar_figure we understood such testimony to mean that each driver-employee whom a trucking company client leased from tlc gave instructions to such trucking company client as to how such driver-employee wanted to be paid and that such trucking company client informed 48if ms schrupp literally meant what she said regarding who decided how each driver-employee was to be paid we reject such testimony as questionable and unreliable tlc as to what those instructions were in transport labor i the court did not find that the above-quoted testimony of ms schrupp evidenced that tlc was or was not the employer of each driver-employee work of driver-employee as part of regular business of tlc petitioner asserts the business of a trucking company is to move cargo by truck tlc’s business was to enter into contracts to lease personnel tlc’s business would be the same whether it leased truck drivers or some other type of personnel by contrast a trucking company cannot exist without drivers the drivers worked from the trucking companies’ places of business and operated the trucking companies’ equipment the court’s conclusion in this case again was contrary to beech trucking because the court did not find that clearly the drivers’ work was part of the regular business of the trucking companies indeed we are not aware of a single case in which a leased_employee was found to be part of the business of a leasing company on the record before us we reject petitioner’s assertion in transport labor i the court found that each truck driver whom tlc hired as a driver-employee played an integral role in tlc’s business of leasing driver-employees to its trucking company clients transp labor contract leasing inc subs v commissioner t c pincite tlc could not have conducted its business of leasing truck drivers without the driver-employees whom it leased to its trucking company clients id pincite petitioner has not explained how tlc could have conducted its business of leasing each driver-employee without employing such driver-employee in contrast each trucking company client could have conducted its trucking business by procuring the services of truck drivers to use in that business by hiring them directly and or by leasing them from a person engaged in the driver- leasing business id per_diem letters in transport labor i the court found that for each of the calendar years and tlc sent a per_diem letter to each trucking company client which set forth the total of all per_diem_amounts that tlc paid to the driver-employees whom it leased to such trucking company client during the preceding calendar_year id pincite with respect to such per_diem letters petitioner asserts the court overlooked important evidence proving that far from being self serving and an attempt to bolster tlc’s return position the letters were part of the regular business practice of tlc long before the sec_274 issue arose to insure that the trucking companies that paid per_diem were responsible for the sec_274 limitation to trucking companies tlc began the business practice of sending the letters following the close of the calendar tax_year over years ago at the time that tlc began sending out the letters there was no need to bolster its return reporting position it was tlc’s practice and intention that the trucking companies would be responsible for the sec_274 limitation on per_diem and it adopted procedures to inform the trucking companies that they were responsible for the deduction limitation at every step in the relationship mr deberg testified that the trucking companies were informed during the sales process that they would be subject_to the per_diem deduction limitation fn ref omitted on the record before us we reject petitioner’s assertion petitioner’s asserts that at the time that tlc began sending out the per_diem letters there was no need to ‘bolster’ its return reporting position with respect to the sec_274 limitation we find that assertion to be disingenuous that the irs may not have been examining petitioner’s consolidated_returns for the years at issue at the time tlc sent out the per_diem letters does not mean that petitioner and tlc were unaware of the tax issues under sec_274 that the irs might raise on audit of such returns in this connection in transport labor i the court found the per_diem letters to be a self-serving attempt to bolster petitioner’s position viz that the sec_274 limitation did not apply to the per_diem_amounts that tlc paid to its driver-employees in the respective consolidated forms which petitioner filed for the taxable years at issue id pincite each per_diem letter was a self-serving declaration sent by tlc to each trucking company client which set forth tlc’s position that each trucking company client was subject_to the sec_274 limitation with respect to the per_diem_amounts that tlc paid to each driver-employee at least certain of tlc’s trucking company clients disagreed with that self-serving position of tlc id pincite petitioner asserts that it was tlc’s practice and intention that the trucking companies would be responsible for the sec_274 limitation regardless of what tlc’s practice and intention with respect to the sec_274 limitation might have been that practice and that intention were not made part of the exclusive lease agreement between tlc and each trucking company client indeed the court in transport labor i found that there were no agreements between tlc and any trucking company client other than the agreement set forth in the exclusive lease agreement and that the exclusive lease agreement was silent as to the sec_274 limitation id pincite n n if there had been an agreement that each trucking company client was to be subject_to the sec_274 limitation such agreement would have been reflected in the exclusive lease agreement that tlc entered into with each trucking company client or some other written document signed by each such trucking company clientdollar_figure petitioner asserts that the court disregarded mr deberg’ sec_49sec fifteen of each exclusive lease agreement provides no waiver or modification of this agreement or of any covenant condition or limitation herein contained shall be valid unless in writing and duly executed by the party to be charged therewith and no evidence of any waiver or modification shall be offered or received in evidence of any proceeding arbitration or litiga- tion between the parties hereto arising out of or affecting this agreement or the rights or obligations of the parties hereunder unless such waiver or modifi- cation is in writing duly executed as aforesaid and the parties further agree that the provisions of this section may not be waived except as herein set forth testimony that the trucking companies were informed during the sales process that they would be subject_to the per_diem deduction limitation petitioner is correct that the court did not rely on such testimony of mr deberg that is because such testimony was uncorroborated served the interests of his employer tlc and was inconsistent with section fourteen of the exclusive lease agreementdollar_figure based upon our examination of the entire record before us we find that petitioner has failed to carry its burden of demonstrating unusual circumstances or substantial error in transport labor i on that record we shall deny petitioner’s motion for reconsideration petitioner’s motion to vacate in support of petitioner’s position that the court’ sec_50sec fourteen of each exclusive lease agreement provides this agreement contains the complete agreement concerning the lease arrangement between the parties and shall as of the effective date hereof supercede sic all other agreements between the parties the parties stipulate that neither of them has made any representations with respect to the subject matter of this agreement or any representations except such representations as are specifically set forth herein and each of the parties hereto acknowledges that he or they have relied on their own judgement in entering into this agreement the parties hereto further ac- knowledge that any payments or representations that may have heretofore been made by either of them to the other are of no effect and that neither of them has relied thereon in connection with his or their dealings with the other emphasis added decision in transport labor i should be vacated or revised petitioner incorporates by reference the arguments in petitioner’s motion for reconsideration and advances the following additional arguments the court’s decision in transport labor i did not allow the parties an opportunity to submit computations under rule to show the correct amount of the respective deficiencies for the taxable years at issue the court’s decision failed to reduce the amounts subject_to the sec_274 limitation pursuant to sec_274 petitioner’s sec_274 argument and the court’s decision did not reduce the respective deficiencies in petitioner’s tax for the years at issue by certain amounts of tax allegedly paid_by certain trucking company clients for those years petitioner’s tax duplication argument respondent disagrees with petitioner’s position a motion to vacate or revise a decision pursuant to rule is granted at the court’s discretion we have rejected petitioner’s arguments in support of petitioner’s motion for reconsideration we also reject those arguments in support of petitioner’s motion to vacate our discussion of petitioner’s motion to vacate will address only the additional arguments that petitioner advances in that motion a motion to vacate or revise a decision pursuant to rule is usually denied in a case where the moving party attempts to reopen a case for the purpose of presenting theories or grounds and evidence in support thereof that could have been advanced and supported at the trial in that casedollar_figure see 999_f2d_326 8th cir 148_f2d_306 9th cir affg a memorandum opinion of this court dated date 141_f2d_195 6th cir affg 47_bta_295 generally new issues may not be raised in a rule computation 99_tc_121 affd 16_f3d_75 5th cir issues considered in a rule proceeding are limited to ‘purely mathematically generated computational items’ id pincite in support of petitioner’s argument that the court should vacate its decision in transport labor i because the court did not allow the parties an opportunity to submit computations under rule to show the correct amount of the deficiency for each of the taxable years at issue petitioner asserts that the parties stipulated that a rule computation was necessary in the instant case petitioner further asserts the court’s rule contemplates two phases of a deficiency case the first_phase in which the petitioner has the burden of proving that the commissioner’s determination is invalid and the second_phase for the purpose of computing the amount of the 51taylor v commissioner tcmemo_1987_403 deficiency a taxpayer such as tlc had the burden of proving that the commissioner’s deficiency determination was invalid but it did not also have the burden of showing the amount of tax if any that tlc owed to impose such a burden on tlc as respondent would have the court do would not be consonant with the great remedial purposes of the legislation creating the u s tax_court 293_us_507 in many but not all cases evidence adequate to overthrow the commissioner’s findings is also adequate to show the correct amount that is due id 293_us_507 pincite for cases in which evidence is not adequate to show the correct amount due rule permits the parties to submit computations to the court based on the court’s opinion on the record before us we reject petitioner’s assertion petitioner’s assertion that the parties stipulated that a rule computation was necessary is wrong the parties stipulated on date petitioner filed a corporation application_for tentative refund form petitioner’s form seeking tentative refunds for the tax years and of dollar_figure dollar_figure and dollar_figure respectively these tentative refund claims were based on the carryback of a dollar_figure claimed net_operating_loss from the tax_year pursuant to sec_6511 on or about date respondent issued petitioner tentative refunds for the tax years and of dollar_figure dollar_figure and dollar_figure respectively based on the form_1139 if there is a decision on the per_diem issue a computation will have to take into account this refund for years in issue tentative refunds like the tentative refunds that respondent issued to petitioner for its taxable years and collectively petitioner’s tentative refunds are rebates within the meaning of sec_6211dollar_figure 97_tc_704 pursuant to sec_52sec provides in pertinent part sec_6211 definition of a deficiency a in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b the term deficiency means the amount by which the tax imposed by subtitle a or b exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made b rules for application of subsection a --for purposes of this section-- the term rebate means so much of an abatement credit refund or other payment as was made on the ground that the tax imposed by subtitle a or b was less than the excess of the amount specified in subsection a over the rebates previously made a the amount of a deficiency for a taxable_year is increased by the amount of any rebates for such taxable_year in an amendment to answer respondent asserted increased deficiencies in tax for petitioner’s taxable years and on the ground that petitioner was not entitled to petitioner’s tentative refunds the court stated in transp labor contract leasing inc subs v commissioner t c pincite n our resolution of the issue remaining for decision will resolve the issues that respondent raised in the amendment to answer relating to the disallowance of an nol_carryback that petitioner claimed from its taxable_year having held in transport labor i that the sec_274 limitation applied to the per_diem_amounts that tlc paid to its driver-employees it was necessary in order to calculate the correct amounts of the deficiencies for petitioner’s taxable years and respectively to add the amount of the tentative refund for each such taxable_year to the amount of the deficiency that respondent had determined in the notice for each such year sec_6211 and b that was the computation to which the court understood the parties to be referring in the parties’ stipulation of facts that computation which the court made was a straightforward calculation under sec_6211 and b dollar_figure as for petitioner’s reliance on 293_us_507 that case is materially distinguishable from the instant case and petitioner’s reliance on it is misplaced in helvering v taylor supra the taxpayer carried its burden of proving that the determination of the commissioner of internal revenue as to the amount of the taxpayer’s deficiency was erroneous however the taxpayer did not develop a record upon which the trial_court could have determined the correct amount if any of the deficiency id pincite thus it was appropriate in helvering v taylor supra for the trial_court to have conducted further proceedings to establish a record from which the trial_court could have determined the appropriate amount if any of the deficiency see hamm v commissioner f 2d pincite in this connection the court_of_appeals for the ninth circuit stated in 266_f2d_5 9th cir remanding t c memo when the commissioner’s determination has been shown to be invalid the tax_court must redetermine the deficiency the presumption as to the correctness of the commissioner’s determination is then out of the case the commissioner and not the taxpayer then has the burden of proving whether any deficiency exists and if so the amount it is not incumbent upon the taxpayer under these circumstances to prove that he owed no tax or the amount of the tax which he did owe citations and fn refs omitted in contrast to helvering v taylor supra in transport 53petitioner does not contend that the court made a mathe- matical error in making that calculation labor i petitioner did not carry its burden of proving error in respondent’s determination in the notice that petitioner was subject_to the sec_274 limitation with respect to the per_diem_amounts that tlc paid to each driver-employee thus the court’s holding that tlc was subject_to that sec_274 limitation resulted in the court’s sustaining respondent’s determination in the notice with respect to that limitation no further proceedings were or are appropriate in the instant case see hamm v commissioner supra pincite with respect to petitioner’s sec_274 argument petitioner asserts the computation of the allowable deduction for food and beverage expenses is complex but there is no dispute about the applicable law sec_274 completely disallows deductions for certain expenses sec_274 ameliorates the total disallowance of a by allowing a percent deduction for food and beverage expenses sec_274 in turn provides that the employer is not subject_to the limitations of sec_274 where the employee incurs the expense in the course of performing services for another person such as here where the truck drivers incur expenses while performing services for the trucking companies the sec_274 exception applies only where taxpayer accounts for the expenses as required by sec_274 petitioner further asserts that uncontradicted evidence demonstrated that tlc accounted to the trucking company clients for the per_diem_amounts that it paid to its driver-employees on the record before us we reject petitioner’s assertion petitioner first raised petitioner’s sec_274 argument in its amended petition however petitioner did not argue or even mention petitioner’s sec_274 argument in its trial memorandum at trial or on brief consequently we concluded that petitioner had abandoned that argument see 117_tc_117 n 91_tc_524 ndollar_figure it was only after the court ruled against petitioner in transport labor i that petitioner decided to resurrect petitioner’s sec_274 argument in petitioner’s motion to vacate by doing so petitioner is trying to advance in the context of a rule computation theories or grounds with respect to a position which it abandoned before the trial in this case and with respect to which petitioner wants the court to hold a second trial at which petitioner would introduce new evidence in support of that position with respect to petitioner’s tax duplication argument petitioner asserts as a result of the court’s opinion in this case and without a rule proceeding respondent will be in a windfall position - it will have collected tax on the same transaction twice congress has explicitly recognized that only one taxpayer should be subject_to the tax h rept 87th cong 2d sess 1962_3_cb_405 see also sec_1 f iv a respondent’s computations in the notices of deficiency fail to take that double payment of tax into account at the time of the audit of tlc’s returns for the years at issue the examining agent also was reviewing information related to tlc’s customers to determine whether the customers had applied the deduction limitation the agent informed tlc during the examination that a significant number of tlc’s customers applied the sec_274 deduction limitation accordingly the actions and return positions of the other trucking companies must be reviewed to determine whether the deficiencies computed by respondent are correct we respectfully request therefore that the court vacate its order sic of august and order the parties to submit computations pursuant to rule this will permit the parties the opportunity to determine whether tlc’s liability should be reduced by the amounts already paid_by parties to the transaction on the record before us we reject petitioner’s assertion petitioner did not advance petitioner’s tax duplication argument in its petition in its trial memorandum at trial or on brief it was only after the court ruled against petitioner in transport labor i that petitioner decided to advance petitioner’s tax duplication argument in petitioner’s motion to vacate by doing so petitioner is trying to advance in the context of a rule computation a new argument that it is raising for the first time in petitioner’s motion to vacatedollar_figure 54there was no evidence in the record in this case estab- lishing that the examining agent who audited the consoli- dated return that petitioner filed for each of the years at issue also conducted an audit of any of tlc’s trucking company clients and that any such examining agent made any statements to petitioner’s officers directors or employees that a significant number of tlc’s customers applied the sec_274 limitation to any amounts that they paid to tlc 55even if we were to allow petitioner to advance petitioner’s tax duplication argument petitioner would not be entitled to the remedy it seeks if as petitioner asserts certain trucking company clients applied the sec_274 limitation to certain amounts that they paid to tlc as a lease fee our findings and conclusions in transport labor i may have resulted in such trucking company clients’ having overpayments of tax the appropriate remedy in any such situation would be for any such trucking company client to seek a refund of any such continued generally new issues may not be raised in a rule computation harris v commissioner t c pincite based upon our examination of the entire record before us we reject petitioner’s argument that the parties stipulated that a computation under rule is necessary in order to determine the effect on the respective deficiencies for the years at issue of the tentative refunds that respondent erroneously issued to petitioner for such years based on that examination we further find that petitioner’s motion to vacate advances theories or grounds with respect to positions which petitioner raised for the first time in petitioner’s motion to vacate or which petitioner abandoned before the trial in this case and with respect to which petitioner wants the court to hold a second trial at which petitioner would introduce new evidence in support of those positions for the foregoing reasons and the reasons discussed above in connection with the court’s denial of petitioner’s motion for reconsideration we shall deny petitioner’s motion to vacate we have considered all of the contentions and arguments of petitioner and respondent that are not discussed herein and we find them to be without merit irrelevant and or moot continued overpayment to reflect the foregoing an order will be issued denying petitioner’s motion for reconsideration and petitioner’s motion to vacate
